DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-12, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou (US 2020/0119300 A1).
Regarding Claim 1, referring to Fig. 1 and related text, Hou teaches a light-emitting device comprising: an anode (01 adjacent to a hole inject layer 06); a cathode (07 adjacent to an electron inject layer 06); an electron transporting or injecting layer (05) between the cathode and the anode; an emissive layer (04 for a quantum dot light emitting device) having quantum dots between the anode and the electron transporting or injecting layer; and a cross-linked hole transporting or injecting layer (03) between the anode and the emissive layer (paragraphs 52-62 and 74).
Regarding Claim 2, Hou teaches wherein the cross-linked hole transporting or injecting layer comprises a cross-linked material (paragraphs 57-62) “formed by a cross-linkable material cross-linked by at least one of a stimulus or an initiator” (See below).
It is noted that “formed by a cross-linkable material cross-linked by at least one of a stimulus or an initiator” in claim 2 is a product-by process claim and therefore is treated according to MPEP 2113.  Even through product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  Since Hou teaches all the structure including the cross-linked hole transporting or injecting layer comprising the cross-linked material, the claimed method (i.e., a cross-linking process) does not distinguish from the prior art.  This reasoning is also applied to reject claims 3 and 6-8 reciting additional limitation of the cross-linking process.   
Regarding Claim 3, Hou teaches wherein the stimulus is an external stimulus including one of light, a change in temperature, a change in pressure and a change in pH value (See the rejection of claim 2).
Regarding Claim 4, Hou teaches further comprising a hole injecting layer (02) between the cross-linked hole transporting or injecting layer and the anode (paragraph 52).
Regarding Claim 6, Hou teaches wherein the initiator is a photo initiator that initiates polymerization of the cross-linkable material in response to a light stimulus (See the rejection of claim 2).
Regarding Claim 7, Hou teaches wherein the light stimulus that activates the photo initiator is in an ultraviolet (UV) wavelength range of an electromagnetic spectrum (See the rejection of claim 2).
Regarding Claim 8, Hou teaches wherein the cross-linkable material is deposited on the emissive layer in a solution (See the rejection of claim 2).
Regarding Claim 9, referring to Fig. 3 and related text, Hou teaches a light-emitting device comprising: an anode (01 adjacent to a hole inject layer 06); a cathode (07 adjacent to an electron inject layer 06); a hole transporting or injecting layer (03) between the cathode and the anode; an emissive layer (04 for a quantum dot light emitting device) having quantum dots between the cathode and the hole transporting or injecting layer; and a cross-linked electron transporting or injecting layer (05) between the cathode and the emissive layer (paragraphs 52-63, 66, 74, and 96).
Regarding Claim 10, Hou teaches wherein the cross-linked electron transporting or injecting layer comprises a cross-linked material (52-63 and 66) “formed by a cross-linkable material cross-linked by at least one of a stimulus or an initiator” (See below).
It is noted that “formed by a cross-linkable material cross-linked by at least one of a stimulus or an initiator” in claim 10 is a product-by process claim and therefore is treated according to MPEP 2113.  Even through product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  Since Hou teaches all the structure including the cross-linked electron transporting or injecting layer comprising the cross-linked material, the claimed method (i.e., a cross-linking process) does not distinguish from the prior art.  This reasoning is also applied to reject claims 11 and 14-16 reciting additional limitation of the cross-linking process.   
Regarding Claim 11, Hou teaches wherein the stimulus is an external stimulus including one of light, a change in temperature, a change in pressure and a change in pH value (See the rejection of claim 10).
Regarding Claim 12, Hou teaches further comprising a hole injecting layer (02) between the hole transporting or injecting layer and the anode (paragraph 52).
Regarding Claim 14, Hou teaches wherein the initiator is a photo initiator that initiates polymerization of the cross-linkable material in response to a light stimulus (See the rejection of claim 10).
Regarding Claim 15, Hou teaches wherein the light stimulus that activates the photo initiator is in an ultraviolet (UV) wavelength range of an electromagnetic spectrum (See the rejection of claim 10).
Regarding Claim 16, Hou teaches wherein the cross-linkable material is deposited on the emissive layer in a solution (See the rejection of claim 10).
Regarding Claim 17, referring to Fig. 1 and related text, Hou teaches a light emitting structure comprising: a substrate (paragraph 4); a plurality of sub-pixel structures over the substrate (paragraph 4); wherein at least one of the plurality of sub-pixel structures includes: an anode (01 adjacent to a hole inject layer 06); a cathode (07 adjacent to an electron inject layer 06); an electron transporting or injecting layer (05) between the cathode and the anode; an emissive layer (04 for a quantum dot light emitting device) having quantum dots between the anode and the electron transporting or injecting layer; and a cross-linked hole transporting or injecting layer (3) between the anode and the emissive layer (paragraphs 52-62 and 74).
Regarding Claim 18, Hou teaches wherein the cross-linked hole transporting or injecting layer comprises a cross-linked material (paragraphs 57-62) “formed by a cross-linkable material cross-linked by at least one of a stimulus or an initiator” (See below).
It is noted that “formed by a cross-linkable material cross-linked by at least one of a stimulus or an initiator” in claim 18 is a product-by process claim and therefore is treated according to MPEP 2113.  Even through product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  Since Hou teaches all the structure including the cross-linked hole transporting or injecting layer comprising the cross-linked material, the claimed method (i.e., a cross-linking process) does not distinguish from the prior art.  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hou.
Regarding Claims 5 and 13, teaching of Hou has been discussed above except at least one electron blocking layer.  Nevertheless, it would have been obvious to one of ordinary skill in the art to form the electron blocking layer between the emissive layer and the hole transporting layer in order to reduce electron migration/flow, thereby improving the balance of  the electrons and holes of the light-emitting device.  

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hou as applied to claim 17 above, and further in view of Kim et al. (US 2015/0188075 A1; hereinafter “Kim”).
Regarding Claims 19-20, teaching of Hou has been discussed above except that a thickness of the emissive layer in each of the plurality of sub-pixel structures is different (claim 19) and at least one of a thickness and a composition of the cross-linked hole transporting or injecting layer in each of the plurality of sub-pixel structures is different (claim 20).  Kim teaches a light-emitting device (fig. 4), comprising a plurality of sub-pixel structures (red, green, and blue sub-pixels) over a substrate (a substrate) (paragraph 48-49), wherein a thickness of the emissive layer in each of the plurality of sub-pixel structures is different (fig. 4 and paragraphs 56-57), and at least one of a thickness and a composition of the transporting or injecting layer in each of the plurality of sub-pixel structures is different (fig. 4 and paragraphs 53-55) in order to enhance the light efficiency of the organic light emitting device (paragraphs 70-71).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Hou with that of Kim in order to enhance the light efficiency of the organic light emitting device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829